

116 HR 5851 IH: 2019 ESOP Fairness Act
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5851IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2020Mr. Higgins of New York (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow certain qualified over-the-counter securities to be treated as readily traded on an established securities market for the purpose of diversification requirements for employee stock ownership plans.1.Short titleThis Act may be cited as the 2019 ESOP Fairness Act.2.Certain securities treated as publicly traded(a)In generalParagraph (35) of section 401(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(I)Rules relating to publicly traded securitiesFor purposes of this paragraph—(i)In generalThe term publicly traded employer securities means employer securities which are readily tradable on an established securities market.(ii)Special ruleA security shall be treated as described in clause (i) if the security—(I)is the subject of priced quotations by at least 2 dealers, published and made continuously available on an interdealer quotation system (as such term is used in section 13 of the Securities Exchange Act of 1934) which has made the request described in section 6(j) of such Act to be treated as an alternative trading system,(II)is not a penny stock (as defined by section 3(a)(51) of such Act),(III)is issued by a company which is not a shell company (as such term is used in section 4(d)(6) of the Securities Act of 1933) or a blank check company (as defined in section 7(b)(3) of such Act), and is not subject to bankruptcy proceedings,(IV)in the case of a security issued by a company incorporated in the United States, the issuer publishes, not less frequently than annually, financial statements audited by an independent auditor registered with the Public Company Accounting Oversight Board established under the Sarbanes-Oxley Act of 2002, and(V)in the case of a security issued by a company incorporated outside of the United States, the issuer—(aa)is subject to the reporting requirements of sections 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)),(bb)is subject to the reporting requirements of section 230.257 of title 17, Code of Federal Regulations, or(cc)is exempt from such requirements under section 240.12g3–2(b) of title 17, Code of Federal Regulations, andhas published all information which is required by such Act or Rule, as applicable, to be publicly available..(b)Conforming amendmentSubparagraph (G) of section 401(a)(35) of the Internal Revenue Code of 1986 is amended by striking clause (v) and by redesignating clause (vi) as clause (v).(c)Effective dateThe amendments made by this section shall apply to plan years beginning after the date of the enactment of this Act.